USCA11 Case: 20-13139     Date Filed: 05/23/2022   Page: 1 of 27




                                                     [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13139
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
IGNACIO JIMENEZ-SHILON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:19-cr-00393-WFJ-SPF-1
                   ____________________
USCA11 Case: 20-13139       Date Filed: 05/23/2022     Page: 2 of 27




2                      Opinion of the Court                20-13139

Before NEWSOM, BRANCH, and BRASHER, Circuit Judges.
NEWSOM, Circuit Judge, delivered the opinion of the Court.
NEWSOM, Circuit Judge, filed a concurring opinion.
NEWSOM, Circuit Judge:
       This case requires us to decide whether a federal law that
prohibits illegal aliens from possessing firearms violates the Second
Amendment to the United States Constitution, which guarantees
“the right of the people to keep and bear Arms.” U.S. Const.
amend. II. We hold that it does not.
                                  I
        Ignacio Jimenez-Shilon, an illegal alien from Mexico, lived
in the United States for more than 20 years before his recent depor-
tation. One afternoon in 2019, he drunkenly brandished a gun out-
side a taco stand in Tampa, Florida. He was arrested, and a grand
jury charged him with one count of possession of a firearm by an
illegal alien, in violation of 18 U.S.C. § 922(g)(5)(A).
       Although Jimenez never disputed his guilt, he moved to dis-
miss the indictment on the ground that a conviction would imper-
missibly punish him for engaging in conduct protected by the Sec-
ond Amendment. Jimenez also sought an evidentiary hearing to
establish his connections with the United States. The district court
denied Jimenez’s motion to dismiss and later denied his motion for
reconsideration.
USCA11 Case: 20-13139        Date Filed: 05/23/2022     Page: 3 of 27




20-13139               Opinion of the Court                         3

        The case proceeded to a stipulated bench trial, where the
district court found Jimenez guilty based on the undisputed facts.
Acknowledging that Jimenez had served more than a year in prison
on pretrial detention, the court imposed a sentence of a year and a
day, followed by three years of supervised release. Jimenez ap-
pealed. Our review of his constitutional claim—that § 922(g)(5)(A)
violates the Second Amendment—is de novo. United States v. Bo-
latete, 977 F.3d 1022, 1032 (11th Cir. 2020).
                                  II
        The Second Amendment provides: “A well regulated Mili-
tia, being necessary to the security of a free State, the right of the
people to keep and bear Arms, shall not be infringed.” U.S. Const.
amend. II. In District of Columbia v. Heller, the Supreme Court
held “that the Second Amendment confer[s] an individual”—as op-
posed to a collective—“right to keep and bear arms.” 554 U.S. 570,
595 (2008); see also McDonald v. City of Chicago, 561 U.S. 742,
767–68 (2010).       Jimenez’s argument to us is straightfor-
ward: (1) Even as an illegal alien, he lived in the United States for
decades and was thus among “the people” whom the Second
Amendment protects; and (2) as a consequence, he couldn’t be
punished for exercising his individual right to possess a firearm.
       But the inquiry isn’t as mechanical as Jimenez suggests. As
we will explain, being a member of “the people” to whom the Sec-
ond Amendment applies as a general matter is a necessary condi-
tion to enjoyment of the right to keep and bear arms, but it is not
alone sufficient. The reason is that the Second Amendment’s text
USCA11 Case: 20-13139        Date Filed: 05/23/2022     Page: 4 of 27




4                      Opinion of the Court                 20-13139

shows that it codified what the Heller Court called a “pre-existing
right,” 554 U.S. at 592, 603—the right “to keep and bear Arms”—
and that right’s particular history demonstrates that it extended
(and thus extends) to some categories of individuals, but not oth-
ers. Accordingly, as the Supreme Court put it in Heller, certain
groups of people—even those who might be among “the peo-
ple”—may be “disqualified from” possessing arms without violat-
ing the Second Amendment. Id. at 635; accord United States v.
Rozier, 598 F.3d 768, 770–71 (11th Cir. 2010) (per curiam). Based
on our “examination of a variety of legal and other sources” from
the Founding era, Heller, 554 U.S. at 605, we hold that illegal aliens
are one such group.
                                  A
       We begin with the threshold question presented by
Jimenez’s appeal: Who are “the people” mentioned in the Second
Amendment? In Heller, the Supreme Court explained that phrase
by reference to its earlier decision in United States v. Verdugo-Ur-
quidez, 494 U.S. 259 (1990), which had considered the meaning of
the Fourth Amendment’s protection of “the people” against unrea-
sonable searches and seizures. In that case, Verdugo, a Mexican
citizen, was apprehended by Mexican officials and taken to a Cali-
fornia prison. Id. at 262. While he was there, federal DEA agents
conducted a warrantless search of his home in Mexico. Id. at 262–
63. Verdugo sought to exclude the fruits of that search on the
ground that he was among “the people” protected by the Fourth
Amendment. The Supreme Court rejected Verdugo’s argument
USCA11 Case: 20-13139        Date Filed: 05/23/2022     Page: 5 of 27




20-13139                Opinion of the Court                       5

because, “[a]t the time of the search, he was a citizen and resident
of Mexico with no voluntary attachment to the United States.” Id.
at 274–75.
        In the course of its decision, the Court explained that “‘the
people’ seems to have been a term of art employed in select parts
of the Constitution.” Id. at 265. Then, after canvassing several con-
stitutional provisions, the Court interpreted the phrase as encom-
passing two groups:
       “[T]he people” protected by the Fourth Amendment,
       and by the First and Second Amendments, and to
       whom rights and powers are reserved in the Ninth
       and Tenth Amendments, refers to a class of persons
       [1] who are part of a national community or [2] who
       have otherwise developed sufficient connection with
       this country to be considered part of that community.
Id.; see also Heller, 554 U.S. at 580 (quoting this passage).
       That “national community”-focused definition of “the peo-
ple” finds support in Founding-era dictionaries. See Noah Web-
ster, American Dictionary of the English Language 600 (1st ed.
1828) (“The body of persons who compose a community, town,
city, or nation.”); 2 Samuel Johnson, A Dictionary of the English
Language 305 (6th ed. 1785) (“A nation; those who compose a com-
munity.”). And we don’t see any textual, contextual, or historical
reason to think that the Framers understood the meaning of the
phrase to vary from one provision of the Bill of Rights to another.
See United States v. Emerson, 270 F.3d 203, 227–28 (5th Cir. 2001);
USCA11 Case: 20-13139          Date Filed: 05/23/2022        Page: 6 of 27




6                        Opinion of the Court                    20-13139

cf. IBP, Inc. v. Alvarez, 546 U.S. 21, 34 (2005) (explaining the cardi-
nal rule of interpretation “that identical words used in different
parts of the same statute are generally presumed to have the same
meaning”). The Constitution’s text shows that when the Framers
meant to limit a provision’s application to “Citizen[s]” per se, they
did so expressly. See U.S. Const. art. I, § 2, cl. 2 (right to hold office
in the House of Representatives); id. art. I, § 3, cl. 3 (same in Sen-
ate); id. art. II, § 1, cl. 5 (same for Presidency); id. art. IV, § 2, cl. 1
(Privileges and Immunities Clause). Likewise, when they meant to
extend a provision’s reach more broadly to encompass all “per-
son[s]” in the United States, they did so expressly. See U.S. Const.
amend. V; Plyler v. Doe, 457 U.S. 202, 210 (1982). It appears, then,
at least as a general matter, that the phrase “the people” sits some-
where in between—it has “broader content than ‘citizens,’
and . . . narrower content than ‘persons.’” United States v.
Huitron-Guizar, 678 F.3d 1164, 1168 (10th Cir. 2012); see also 1
William Blackstone, Commentaries on the Laws of England *366
(1765) (considering “such persons as fall under the denomination
of the people” to include “aliens and natural-born subjects,” but ob-
serving, importantly, that the two groups held different sets of
rights); 4 Jonathan Elliot, The Debates in the Several State Conven-
tions on the Adoption of the Federal Constitution 556 (2d ed. 1836)
(statement of James Madison suggesting that at least some “aliens”
are entitled to the “protection and advantage” of the Constitution).
        But that doesn’t settle the matter. It’s not self-evident where
illegal aliens fit within Verdugo-Urquidez’s two-part construct. On
USCA11 Case: 20-13139        Date Filed: 05/23/2022      Page: 7 of 27




20-13139                Opinion of the Court                         7

the one hand, it seems clear enough that they are not inherently
“part of [the] national community” within the meaning of the first
half of that decision’s disjunctive test. 494 U.S. at 265. But on the
other hand, we can’t rule out the possibility that at least some ille-
gal aliens might, during their stays here, “have otherwise devel-
oped sufficient connection with this country to be considered part
of that community,” within the meaning of the second half. Id.;
see also, e.g., United States v. Meza-Rodriguez, 798 F.3d 664, 672
(7th Cir. 2015) (concluding that illegal aliens can be among “the
people” for Second Amendment purposes); Martinez-Aguero v.
Gonzalez, 459 F.3d 618, 625 (5th Cir. 2006) (same, for Fourth
Amendment purposes). So, what about Jimenez? Are his two dec-
ades of residence in Florida enough? What about the fact that he
has consistently paid his taxes? Or that his employment has con-
tributed to our economy? Or that he has a U.S.-born child? Does
it matter that he isn’t living with that child? Or that he hasn’t filed
a formal tax return?
       Happily, we needn’t definitively decide whether Jimenez is
among “the people” as a general matter. We can assume for the
sake of our decision that he is and resolve this case more narrowly.
The reason: We are concerned here specifically with the scope and
application of the Second Amendment, which, as already ex-
plained, codified a “pre-existing right.” Heller, 554 U.S. at 592, 603.
And as both the Supreme Court and this Court have observed,
even individuals who are indisputably part of “the people,” such as
dangerous felons and those suffering from mental illness, might not
USCA11 Case: 20-13139          Date Filed: 05/23/2022       Page: 8 of 27




8                        Opinion of the Court                    20-13139

partake of that pre-existing right and, therefore, may be prohibited
from possessing firearms without offending the Second Amend-
ment. See Heller, 554 U.S. at 626, 635; Rozier, 598 F.3d at 770–71.
Just so here. Even if Jimenez can lay a legitimate claim to being
among “the people” as a general matter, he—as an illegal alien—
may be forbidden from bearing arms while living within our bor-
ders. Let us explain.
                                    B
        Following Heller’s lead, we focus on the Second Amend-
ment’s text and history. “Like most rights, the right secured by the
Second Amendment is not unlimited.” Heller, 554 U.S. at 626. In-
stead, it was “widely understood that the Second Amendment, like
the First and Fourth Amendments, codified a pre-existing right”
held by the colonists—one that would not be “infringed” by the
newly formed government. Id. at 592; see Webster, American Dic-
tionary of the English Language 451 (defining “infringe” as “[t]o
break . . . ; to violate; to transgress; to neglect to fulfill or obey”); 1
Samuel Johnson, A Dictionary of the English Language 1041 (6th
ed. 1785) (“To violate; . . . To destroy; to hinder.”). Accordingly,
and importantly here, the right to keep and bear arms was “en-
shrined with the scope” that it was “understood to have when the
people adopted” the Bill of Rights. Heller, 554 U.S. at 634–35. It
was “not intended to lay down any novel principle[],” but rather,
to “embody [a] guarant[ee] . . . which we had inherited from our
English ancestors, and which had from time immemorial been sub-
USCA11 Case: 20-13139           Date Filed: 05/23/2022        Page: 9 of 27




20-13139                  Opinion of the Court                              9

ject to certain well-recognized exceptions arising from the necessi-
ties of the case.” Robertson v. Baldwin, 165 U.S. 275, 281 (1897);
see Heller, 554 U.S. at 592, 599. The disarmament of illegal aliens
is one such exception.
       Consider, first, the laws of England predating the Founding.
The individual right to bear arms enshrined in the English Declara-
tion of Rights—which “has long been understood to be the prede-
cessor to our Second Amendment”—was not made “available to
the whole population.” Heller, 554 U.S. at 593. Instead, it was lim-
ited to the “Subjects which are Protestants, . . . suitable to their
Conditions, and as allowed by Law.” 1 W. & M., ch. 2, § 7, in 3
Eng. Stat. at Large 441 (1689). We have found no historical evi-
dence indicating that aliens shared this fundamental right with ei-
ther natural-born Brits or denizens (who might be thought of as
naturalized British subjects), both of whose relationships to the
sovereign mirrored that of American “citizens.”1 Indeed, the right
to own guns in eighteenth-century England was statutorily re-
stricted to the landed gentry. See, e.g., Patrick J. Charles, Armed
in America 51, 58 (2018); Giles Jacob, A New Law-Dictionary (1750)
(unpaginated), reprinted in The Complete Bill of Rights: The
Drafts, Debates, Sources, and Origins 300 (Neil H. Cogan ed., 2d


1 To the Framers, the term “citizen” was “considered better suited” than “sub-
ject” to “the description of one living under a republican government”—as
opposed to a monarchy—and “it was adopted by nearly all of the States upon
their separation from Great Britain.” Minor v. Happersett, 88 U.S. (21 Wall.)
162, 166 (1874).
USCA11 Case: 20-13139           Date Filed: 05/23/2022         Page: 10 of 27




10                         Opinion of the Court                      20-13139

ed. 2015). And the English common law simultaneously made it
such that “aliens [were] incapacitated to hold lands.” Bayard v. Sin-
gleton, 1 N.C. 5, 9 (1787) (emphasis omitted); see Dawson’s Lessee
v. Godfrey, 8 U.S. (4 Cranch) 321, 323–24 (1808); Blackstone, supra,
at *372.
       The British conception of international law is of a piece. As
was common throughout eighteenth-century Europe, our English
ancestors drew a sharp distinction between the privileges and im-
munities of natural-born or naturalized subjects, on the one hand,
and aliens, on the other. The former “ha[d] a great variety of
rights,” including “that of having arms for their defence, suitable to
their condition and degree.” Blackstone, supra, at *143, *371; see
Heller, 554 U.S. at 593–94. By contrast, the rights of aliens were
“much more circumscribed,” and it was “left in the power of all
states to take such measures about the admission of strangers as
they [thought] convenient.” Blackstone, supra, at *259, *371.
Given this broad sovereign authority, it was well understood that
aliens “d[id] not participate in all the rights of citizens”; they instead
“enjoy[ed] only the advantages which the law or custom [gave]
them.” 1 Emer de Vattel, The Law of Nations § 213, at 101 (Joseph
Chitty ed., 1883). 2


2 “Vattel’s influence on the Founders in framing the Constitution is immeas-
urable. His influence would have included the Founders’ understanding of
the rules of naturalization (such as who may obtain a country’s rights, privi-
leges, and immunities), the laws of war, foreign affairs, and immigration.” Pat-
rick J. Charles, Representation Without Documentation?: Unlawfully Present
USCA11 Case: 20-13139           Date Filed: 05/23/2022        Page: 11 of 27




20-13139                  Opinion of the Court                              11

       All of this suggests that aliens didn’t share in the right to bear
arms that Englishmen enjoyed. As a general matter, they “could
not claim the rights and liberties of the English subject.” Patrick J.
Charles, The Plenary Power Doctrine and the Constitutionality of
Ideological Exclusions: An Historical Perspective, 15 Tex. Rev. L.
& Pol. 61, 72 (2010). And with respect to firearms, in particular,
“the government was free to treat them as it pleased.” See id.
       The English view carried across the Atlantic, where it was
well understood that the right to bear arms “did not extend to all
New World residents.” Joyce Lee Malcolm, To Keep and Bear
Arms: The Origins of an Anglo-American Right 140 (1994). For
example, several colonies enacted “complete bans on gun owner-
ship” by slaves and Native Americans. Adam Winkler, Heller’s
Catch-22, 56 UCLA L. Rev. 1551, 1562 (2009). “Neither the Indian
nor the slave was a citizen” of the British colonies and, accordingly,
“neither was entitled to the rights of English subjects.” Malcolm,
supra, at 141. Just as in England, they could be prevented from
keeping and bearing arms “on the ground of alienage” or lack of




Aliens, Apportionment, the Doctrine of Allegiance, and the Law, 25 BYU J.
Pub. L. 35, 77 (2011) (footnote omitted); see also, e.g., Franchise Tax Bd. v.
Hyatt, 139 S. Ct. 1485, 1493 (2019) (referring to Vattel as the “founding era’s
foremost expert on the law of nations”); Miller v. The Ship Resolution, 2 U.S.
(2 Dall.) 1, 15 (1781) (calling Vattel “a celebrated writer on the laws of na-
tions”).
USCA11 Case: 20-13139       Date Filed: 05/23/2022    Page: 12 of 27




12                     Opinion of the Court                20-13139

allegiance to the sovereign. Don B. Kates, Jr., Handgun Prohibi-
tion and the Original Meaning of the Second Amendment, 82 Mich.
L. Rev. 204, 217 n.54 (1983).
       So too, some of the colonies disarmed white aliens, who
weren’t members of the polity. See Akhil Reed Amar, The Bill of
Rights: Creation and Reconstruction 48 (1998) (explaining that,
while aliens in the colonies held “sundry” civil rights, they “typi-
cally could not vote, hold public office, or serve on juries” and
didn’t have “the right to bear arms,” because these “were rights of
members of the polity”). At first, “colonial governments prohib-
ited any white person unwilling to affirm his allegiance to the Brit-
ish Crown from collecting firearms.” Adam Winkler, Gun Fight:
The Battle Over the Right to Bear Arms in America 116 (2011).
“Then, when the political winds shifted, people who didn’t support
the Revolution were ordered to turn over their guns.” Id.; see Rob-
ert H. Churchill, Gun Regulation, the Police Power, and the Right
to Keep Arms in Early America: The Legal Context of the Second
Amendment, 25 L. & Hist. Rev. 139, 157–60 (2007) (compiling stat-
utes). In both cases, an individual’s “‘undivided allegiance to the
sovereign’”—his “membership in the political community”—was
regarded as “a precondition to the right to keep and bear arms.”
United States v. Perez, 6 F.4th 448, 462 (2d Cir. 2021) (Menashi, J.,
concurring) (quoting Churchill, supra, at 157).
      These laws reveal “an early feature of the emerging repub-
lic”—the selective “disarmament of groups associated with foreign
elements.” Pratheepan Gulasekaram, “The People” of the Second
USCA11 Case: 20-13139        Date Filed: 05/23/2022      Page: 13 of 27




20-13139                Opinion of the Court                         13

Amendment: Citizenship and the Right to Bear Arms, 85 N.Y.U. L.
Rev. 1521, 1548–49 (2010). By refusing to take an oath of allegiance
to the state, those associated with foreign governments renounced
their membership in the American political community and, in do-
ing so, forfeited the state’s protection of their right to arms—even
if they continued to live on American soil. See Perez, 6 F.4th at 462
(Menashi, J., concurring).
       Consistent with the English and colonial accounts, various
Framing-era sources “refer to arms-bearing as a citizen’s right” that
was closely associated with national fealty and membership in the
body politic. Note, The Meaning(s) of “The People” in the Consti-
tution, 126 Harv. L. Rev. 1078, 1093 (2013) (emphasis added). To
take one example, the Federalist Papers explained that one of the
bulwarks of personal liberty was the prospect of “citizens with
arms in their hands.” The Federalist No. 46, at 296 (James Madi-
son) (Clinton Rossiter ed., 1961). “If the representatives of the peo-
ple” were to “betray their constituents,” Hamilton proclaimed,
then it would be the natural right of the “citizens” to “rush tumul-
tuously to arms.” The Federalist No. 28, at 176 (Alexander Hamil-
ton); see also, e.g., 3 Joseph Story, Commentaries on the Constitu-
tion of the United States § 1890, at 746 (1833) (“The right of the
citizens to keep and bear arms has justly been considered, as the
palladium of the liberties of a republic; since it offers a strong moral
check against the usurpation and arbitrary power of rulers” and
“enable[s] the people to resist and triumph over them.”). Yet when
the Constitution was submitted for ratification, many feared that
USCA11 Case: 20-13139       Date Filed: 05/23/2022    Page: 14 of 27




14                     Opinion of the Court                20-13139

the lack of an express guarantee of the right to bear arms would
lead to an erosion of liberty—particularly because the new charter
empowered Congress to call forth the militia and raise an army and
navy. See Heller, 554 U.S. at 598. Thus, several proposals quickly
emerged in the States urging the adoption of an amendment explic-
itly prohibiting Congress from disarming “citizens.” See Charles,
Armed in America, supra, at 94; The Complete Bill of Rights, supra,
at 275 (documenting the Massachusetts proposal that Congress be
barred from “prevent[ing] the people of the United States, who are
peaceable citizens, from keeping their own arms,” as well as the
New Hampshire proposal that “Congress shall never disarm any
Citizen unless such as are or have been in Actual Rebellion”).
       The Second Amendment seems to have codified this princi-
ple. See Heller, 554 U.S. at 592–93, 599. “It was understood across
the political spectrum that the right” to keep and bear arms “helped
to secure the ideal of a citizen militia, which might be necessary to
oppose an oppressive military force if the constitutional order
broke down.” Id. at 599. At the same time, it helped to secure the
citizen’s right to self-defense when his government was unable (or
unwilling) to protect him from private lawlessness. See id. at 594–
95; Blackstone, supra, at *144. But just as it was in both England
and colonial America, this right did not extend in the same fashion
to persons outside the national polity. For them, the ability to keep
and bear arms remained subject to governmental regulation. That
is, Congress could lawfully restrict the privilege for those who—
USCA11 Case: 20-13139        Date Filed: 05/23/2022      Page: 15 of 27




20-13139                Opinion of the Court                          15

like illegal aliens today—did not owe or swear allegiance to the
United States. See Churchill, supra, at 159.
       This understanding of the Second Amendment is buttressed
by additional bits of historical evidence. First, it is buoyed by the
phrasing of many early state constitutions, which—in northern and
southern states alike—expressly limited the right to keep and bear
arms to “citizens.” See Pa. Const. of 1790, art. IX, § 21; Ky. Const.
of 1792, art. XII, § 23; Miss. Const. of 1817, art. I, § 23; Conn. Const.
of 1818, art. I, § 17; Ala. Const. of 1819, art. I, § 23; Me. Const. of
1819, art. I, § 16; cf. Heller, 554 U.S. at 603 (treating state constitu-
tions that “protected an individual citizen’s right to self-defense” as
“strong evidence that that is how the founding generation con-
ceived of the right”).
        Second, it is confirmed by a fundamental tenet of eight-
eenth-century international law. As Vattel explained, an alien
could not “settle by a full right, and as he pleases, in the place he
has chosen, but must ask permission of the chief of the place.” Vat-
tel, supra, § 230, at 107. Or, in the words of Blackstone: “[B]y the
law of nations, no member of one society has a right to intrude into
another.” Blackstone, supra, at *259. To be sure, aliens who were
“permitted to settle and stay in the country” often shared many
privileges afforded to citizens. See Vattel, supra, § 213, at 101 (em-
phasis added); Blackstone, supra, at *370. But their attainment of
these rights “came under a condition—this being that aliens owe[d]
temporary obedience to the United States and its laws.” Charles,
Representation Without Documentation, supra, at 75–76; see
USCA11 Case: 20-13139           Date Filed: 05/23/2022       Page: 16 of 27




16                        Opinion of the Court                     20-13139

Blackstone, supra, at *370; Elliot Debates, supra, at 556 (statement
of James Madison). Moreover, such temporary allegiance—and
the reciprocal right to protection—were not automatically forged
by dint of an alien’s mere physical presence in the country. “In
England, [that reciprocal arrangement] often required the an-
nouncing of one’s presence and taking an oath. The same held true
in the United States.” Patrick J. Charles, Decoding the Fourteenth
Amendment’s Citizenship Clause: Unlawful Immigrants, Alle-
giance, Personal Subjection, and the Law, 51 Washburn L.J. 211,
219 (2012) (footnote omitted). As a result, aliens could not surrep-
titiously enter a foreign nation in violation of the immigration pre-
rogatives of the sovereign and expect to receive all the rights and
protections of the citizenry. Nor can they do so today. See, e.g.,
Demore v. Hyung Joon Kim, 538 U.S. 510, 522 (2003); Mathews v.
Diaz, 426 U.S. 67, 78–80 (1976). 3
                                   * * *
      None of this, of course, is to suggest that illegal aliens in the
United States have no constitutional rights whatsoever. See Ver-
dugo-Urquidez, 494 U.S. at 270–71. But consistent with the Second
Amendment’s text and history, they do not enjoy the right to keep
and bear arms. Accordingly, we hold that 18 U.S.C. § 922(g)(5)(A)



3For all of these reasons, we needn’t—and don’t—decide whether a similar
prohibition restricting arms possession for lawfully admitted aliens would vi-
olate the Second Amendment.
USCA11 Case: 20-13139            Date Filed: 05/23/2022          Page: 17 of 27




20-13139                   Opinion of the Court                                17

passes constitutional muster. 4 The law’s ban on firearm possession
by illegal aliens does not “infringe[]” the right that the Second
Amendment embodies. See Heller, 554 U.S. at 592. 5
        We AFFIRM Jimenez’s conviction.




4 In so holding, we join the seven circuits that have confronted the issue before

us, all of which have concluded—albeit for a variety of reasons—that
§ 922(g)(5)(A) does not violate the Second Amendment. See Perez, 6 F.4th at
456 (majority op.); id. at 463 (Menashi, J., concurring); United States v. Torres,
911 F.3d 1253, 1264 (9th Cir. 2019); Meza-Rodriguez, 798 F.3d at 673; United
States v. Carpio-Leon, 701 F.3d 974, 982 (4th Cir. 2012); Huitron-Guizar, 678
F.3d at 1168–70; United States v. Flores, 663 F.3d 1022, 1023 (8th Cir. 2011)
(per curiam); United States v. Portillo-Munoz, 643 F.3d 437, 442 (5th Cir.
2011).
5 One  last point. Jimenez separately contends that the district court erred in
refusing to grant him an evidentiary hearing to establish his connections with
this country. He admits, however, that he is an illegal alien. And for reasons
already explained, that dooms his Second Amendment defense. Therefore,
even if Jimenez could have made good on his allegations, that wouldn’t have
salvaged his motion to dismiss. The district court didn’t abuse its discretion.
See United States v. Rothstein, 939 F.3d 1286, 1292 (11th Cir. 2019) (“An evi-
dentiary hearing is not required where none of the critical facts are in dispute
and the facts as alleged by the defendant if true would not justify the relief
requested.” (quotation omitted)).
USCA11 Case: 20-13139       Date Filed: 05/23/2022    Page: 18 of 27




20-13139              Newsom, J., concurring                       1

NEWSOM, Circuit Judge, concurring:
        Needless to say, I concur in the majority opinion. I write
separately to comment briefly on (1) what I take to be the appro-
priate Second Amendment framework, (2) this Court’s precedent
(or, as I think, lack thereof) regarding that framework, and (3) what
we might learn from that framework in thinking about how we
operationalize and protect other constitutional rights.
                                  I
        In the wake of District of Columbia v. Heller, 554 U.S. 570
(2008), and McDonald v. City of Chicago, 561 U.S. 742 (2010), the
Supreme Court “has not definitively resolved the standard for eval-
uating Second Amendment claims.” Silvester v. Becerra, 138 S. Ct.
945, 947 (2018) (Thomas, J., dissenting from the denial of certio-
rari). Left with that analytical vacuum, many of our sister circuits
have adopted the following two-step test: A reviewing court ini-
tially “ask[s] if the restricted activity is protected by the Second
Amendment in the first place” and, then, if it is, proceeds to apply
an “appropriate level of scrutiny.” GeorgiaCarry.Org, Inc v. Geor-
gia, 687 F.3d 1244, 1260 n.34 (11th Cir. 2012) (collecting cases).
       I’m on board with step one, which calls for an originalist in-
quiry of the sort that (I hope) characterizes the majority opinion in
this case. See id. at 1261 (analyzing the “text of the Second Amend-
ment” as well as “the historical background” against which that
text was adopted). But I view step two as problematic—not only
because it elevates the normative views of “we the judges” over
USCA11 Case: 20-13139            Date Filed: 05/23/2022          Page: 19 of 27




2                         Newsom, J., concurring                       20-13139

“We the People” through an ill-defined balancing test, but also be-
cause it stands in significant tension with Supreme Court prece-
dent. See Rogers v. Grewal, 140 S. Ct. 1865, 1866–67 (2020)
(Thomas, J., joined by Kavanaugh, J., dissenting from the denial of
certiorari) (concluding that Heller and McDonald foreclose use of
the tiers of scrutiny and criticizing lower courts for adopting an
“entirely made up” test). As then-Judge Kavanaugh summarized,
“Heller and McDonald leave little doubt that courts are to assess
gun bans and regulations based on text, history, and tradition, not
by a balancing test such as strict or intermediate scrutiny.” Heller
v. District of Columbia (Heller II), 670 F.3d 1244, 1271 (D.C. Cir.
2011) (Kavanaugh, J., dissenting). 1 The first step, in other words, is
the only step.




1 Many other jurists and commentators have taken the same view. See, e.g.,
Duncan v. Bonta, 19 F.4th 1087, 1143–44 (9th Cir. 2021) (en banc) (Bumatay,
J., joined by Ikuta and Nelson, JJ., dissenting); Mance v. Sessions, 896 F.3d 390,
395 (5th Cir. 2018) (Elrod, J., joined by Jones, Smith, Willett, Ho, Duncan, and
Engelhardt, JJ., dissenting from the denial of reh’g en banc); Tyler v. Hillsdale
Cnty. Sheriff’s Dep’t, 837 F.3d 678, 702 (6th Cir. 2016) (en banc) (Batchelder,
J., concurring in most of the judgment); Binderup v. Att’y Gen. of U.S., 836
F.3d 336, 364 (3d Cir. 2016) (en banc) (Hardiman, J., joined by Fisher, Cha-
gares, Jordan, and Nygaard, JJ., concurring in part and concurring in the judg-
ments); Eugene Volokh, Implementing the Right to Keep and Bear Arms for
Self-Defense: An Analytical Framework and a Research Agenda, 56 UCLA L.
Rev. 1443, 1463 (2009).
USCA11 Case: 20-13139             Date Filed: 05/23/2022          Page: 20 of 27




20-1313                   Newsom, J., concurring                                  3

        I largely agree with that assessment. 2 After thoroughly ana-
lyzing the text and history of the Second Amendment, the Heller
majority expressly eschewed any type of “judge-empowering ‘in-
terest-balancing inquiry.’” 554 U.S. at 634; see McDonald, 561 U.S.
at 790–91. It instead emphasized that the Second Amendment, as
adopted and ratified, represents “the very product of an interest
balancing by the people”—one that modern judges cannot “con-
duct for them anew.” Heller, 554 U.S. at 635. It’s also worth noting
that Heller was perhaps “the most explicitly and self-consciously
originalist opinion in the history of the Supreme Court.” United
States v. Skoien, 614 F.3d 638, 647 (7th Cir. 2010) (en banc) (Sykes,
J., dissenting) (quoting Cass R. Sunstein, Second Amendment Min-
imalism: Heller as Griswold, 122 Harv. L. Rev. 246, 246 (2008)). So,
even if it “left many issues open” to further exploration, “that is not
an invitation to marginalize the Court’s holdings or disregard its
decision method.” Id. Adopting a sliding-scale form of means-ends
scrutiny, I fear, does just that. Compare Philip Hamburger, The
Inversion of Rights and Power, 63 Buff. L. Rev. 731, 753 (2015)


2 I say “largely” because it has never been clear to me what work “tradition”
is supposed to be doing in the tripartite “text, history, and tradition” formula-
tion. The duly adopted and ratified text of the Second Amendment, as origi-
nally (and thus historically) understood, governs the interpretive inquiry. To
the extent that “tradition” is meant to stand in for the original (i.e., historical)
public meaning of the words on the page, it is duplicative. And to the extent
that it is meant to expand the inquiry beyond the original public meaning—
say, to encompass latter-day-but-still-kind-of-old-ish understandings—it misdi-
rects the inquiry.
USCA11 Case: 20-13139        Date Filed: 05/23/2022      Page: 21 of 27




4                      Newsom, J., concurring                 20-13139

(“[W]hen a judge evaluates a government interest, he is deciding
whether the interest of the government in its power trumps the
interest of individuals in their rights.”), with Heller, 554 U.S. at 634
(“The very enumeration of the right takes out of the hands of gov-
ernment—even the Third Branch of Government—the power to
decide on a case-by-case basis whether the right is really worth in-
sisting upon.”).
       Accordingly, we shouldn’t ask whether a gun-control meas-
ure is, say, “substantially related” (how substantially?) to the
achievement of an “important governmental interest” (how im-
portant?). Contra, e.g., United States v. Perez, 6 F.4th 448, 455 (2d
Cir. 2021) (quotation omitted). Such an amorphous inquiry risks
unelected and unaccountable judges upholding or invalidating
gun-control laws at will—without respect to the original public
meaning of the Second Amendment. Cf. Crawford v. Washington,
541 U.S. 36, 67–68 (2004) (“By replacing categorical constitutional
guarantees with open-ended balancing tests, we do violence to
their design.”). We should instead “conclude[] that text, history,
and tradition”—or, as I would say, “text and history,” see supra
note 2—“are dispositive in determining whether a challenged law
violates the right to keep and bear arms.” Rogers, 140 S. Ct. at 1866
(Thomas, J., joined by Kavanaugh, J., dissenting from the denial of
certiorari). Such an approach is more principled, more faithful to
USCA11 Case: 20-13139             Date Filed: 05/23/2022          Page: 22 of 27




20-1313                   Newsom, J., concurring                                  5

Heller, and more consistent with the Second Amendment’s text
and original understanding. 3
                                         II
      My vote against means-ends interest balancing in Second
Amendment cases leads me to make two additional observations—
one procedural and the other substantive.
       As for procedure: The parties have assumed that we’re
bound by existing circuit precedent to means-ends scrutinize gun-
control measures challenged under the Second Amendment. I
think they’re mistaken.
       For purposes of this case, the question is moot. Today’s
opinion resolves Jimenez’s claim at “step one.” As a textual and
historical matter, the right to keep and bear arms did not—and thus
does not—extend to illegal aliens. Having so concluded, we had
no reason to turn to means-ends scrutiny on the back end. But
what if the historical record had cut the other way? Would we have

3 After all, the Constitution guarantees that the right to keep and bear arms
“shall not be infringed,” not that it “shall not be infringed unless by restrictions
that are substantially related to an important government interest.” To be
sure, the Framers understood that there were a number of limitations baked
into the scope of this fundamental right. See Heller, 554 U.S. at 626–27; Heller
II, 670 F.3d at 1274–75 (Kavanaugh, J., dissenting). But the two-part test that
has emerged in the lower courts essentially accepts that we can add new ones
should we see fit. That can’t be. The Second Amendment was “enshrined
with the scope [it was] understood to have when the people adopted [it],
whether or not future legislatures or (yes) even future judges think that scope
too broad.” Heller, 554 U.S. at 634–35.
USCA11 Case: 20-13139        Date Filed: 05/23/2022      Page: 23 of 27




6                      Newsom, J., concurring                 20-13139

been bound by our opinion in GeorgiaCarry.Org to then apply an
“appropriate level” of means-ends scrutiny? 687 F.3d at 1260 n.34.
       I don’t think so. “We are not required to follow dicta in our
own prior decisions.” Pretka v. Kolter City Plaza II, Inc., 608 F.3d
744, 762 (11th Cir. 2010). And it seems to me that our suggestion
in GeorgiaCarry.Org that “a two-step inquiry is appropriate” for
resolving Second Amendment claims was exactly that. 687 F.3d at
1260 n.34. Because we “only reach[ed] the first step” in that case,
id., our footnoted suggestion that we “would apply” a second,
means-ends-scrutiny step wasn’t “necessary to the decision of [the]
case,” Schwab v. Crosby, 451 F.3d 1308, 1327 (11th Cir. 2006); see
also United States v. Caraballo-Martinez, 866 F.3d 1233, 1244 (11th
Cir. 2017) (“[T]he ‘holding’ of a prior decision can reach only as far
as the facts and circumstances presented to the Court in the case
which produced that decision.”).
       Notably, even after GeorgiaCarry.Org, we have never ap-
plied means-ends scrutiny in a published decision analyzing a Sec-
ond Amendment challenge. Rather, we have always—and only—
assumed that we would do so if we determined, in some unidenti-
fied future case, that a law “restricted activity” that is “protected by
the Second Amendment in the first place.” GeorgiaCarry.Org, 687
F.3d at 1260 n.34; see United States v. Bolatete, 977 F.3d 1022, 1036
(11th Cir. 2020); United States v. Focia, 869 F.3d 1269, 1285–87
(11th Cir. 2017); GeorgiaCarry.Org, Inc. v. U.S. Army Corps of
Eng’rs, 788 F.3d 1318, 1324 (11th Cir. 2015); see also United States
USCA11 Case: 20-13139       Date Filed: 05/23/2022     Page: 24 of 27




20-1313               Newsom, J., concurring                        7

v. Rozier, 598 F.3d 768, 771 (11th Cir. 2010) (per curiam); United
States v. White, 593 F.3d 1199, 1206 (11th Cir. 2010).
       To reiterate, I don’t see how that method of analyzing gun-
control measures can be squared with the Second Amendment’s
text. Just read back once more what we said in GeorgiaCarry.Org.:
Our hypothesized approach acknowledged that a law may consti-
tutionally “restrict[]” conduct that is “protected” by an enumerated
right. 687 F.3d at 1260 n.34. Sounds a whole lot like an “in-
fringe[ment]” to me. U.S. Const. amend. II.
        In any event, the important point for present purposes is that
we’ve never applied the second step—only imagined it. And be-
cause we’ve never applied it in the past, I don’t think we’d be
obliged to do so in the future, should the issue squarely present
itself.
                                 III
       On, then, to the final point—which, I’ll confess, is more a
bookmark for future reflection and inquiry than anything else. It’s
relatively easy for me (and others) to criticize the use of slippery
means-ends tests in the Second Amendment context, because Sec-
ond Amendment “law” is—relatively speaking—virgin territory.
As courts think about how best to implement the right to keep and
bear arms, we should do so the “right” way—which, I contend, is
by reference to the provision’s text and history. Full stop.
USCA11 Case: 20-13139        Date Filed: 05/23/2022      Page: 25 of 27




8                      Newsom, J., concurring                  20-13139

       What, though, are we to do with the fact that the very sort
of interest balancing that I (and others) decry in the Second Amend-
ment is de rigueur in cases arising under, to cite just one prominent
example, the First Amendment? Free-speech cases, for instance,
are so choked with different variations of means-ends tests that one
sometimes forgets what the constitutional text even says. As a re-
fresher: “Congress shall make no law . . . abridging the freedom of
speech.” U.S. Const. amend. I. Given that language, one might
assume that a reviewing court would first inquire what “the free-
dom of speech” meant to the Founders and then ask whether the
challenged law “abridg[es]”—i.e., “lessen[s]” or “diminish[es]”—
that freedom, see Noah Webster, American Dictionary of the Eng-
lish Language 4 (1st ed. 1828). One would be wrong.
        Here, as best I can tell, is where things stand in terms of First
Amendment doctrine: There seem to be two fixed stars. At one
pole, the government can ban certain forms of speech outright—
defamation, incitement, obscenity, etc.—“because [they are] un-
derstood to fall outside ‘the freedom of speech.’” Brown v. Ent.
Merchs. Ass’n, 564 U.S. 786, 822 (2011) (Thomas, J., dissenting)
(quoting Ashcroft v. Free Speech Coal., 535 U.S. 234, 245–46
(2002)). At the other, speech restrictions “‘based on viewpoint are
prohibited,’ seemingly as a per se matter.” Speech First, Inc. v.
Cartwright, 32 F.4th 1110, 1126 (11th Cir. 2022) (quoting Minn.
Voters All. v. Mansky, 138 S. Ct. 1876, 1885 (2018)). In between,
it’s balancing tests all the way down. A sampling: For “content-
based” restrictions, the government must satisfy strict scrutiny; it
USCA11 Case: 20-13139       Date Filed: 05/23/2022    Page: 26 of 27




20-1313               Newsom, J., concurring                       9

must “show that its regulation is necessary to serve a compelling
state interest and is narrowly drawn to achieve that end.” Ark.
Writers’ Project, Inc. v. Ragland, 481 U.S. 221, 231 (1987). For
“content-neutral” restrictions, by contrast, the “appropriate in-
quiry” is whether the law “is designed to serve a substantial gov-
ernmental interest and allows for reasonable alternative avenues of
communication.” City of Renton v. Playtime Theatres, Inc., 475
U.S. 41, 50 (1986). There’s also the four-part test of United States
v. O’Brien, which is deployed “when ‘speech’ and ‘nonspeech’ ele-
ments are combined in the same course of conduct.” 391 U.S. 367,
376 (1968). And notably, those two less-rigorous tests—which
have both been labeled “intermediate scrutiny”—operate differ-
ently. See Lady J. Lingerie, Inc. v. City of Jacksonville, 176 F.3d
1358, 1364 (11th Cir. 1999). Under the former, the means chosen
by the government are considered sufficiently tailored if “not sub-
stantially broader than necessary to achieve the government’s in-
terest,” Ward v. Rock Against Racism, 491 U.S. 781, 799–800 (1989)
(emphasis added), while under the latter, the regulation must be
“no greater than is essential to the furtherance” of the govern-
ment’s substantial interest, O’Brien, 391 U.S. at 377 (emphasis
added). Then there’s commercial speech—and more means-ends
testing. The “scope” of direct restrictions on commercial speech
must be “in proportion to the interest served” by the regulation,
Greater New Orleans Broad. Ass’n v. United States, 527 U.S. 173,
188 (1999) (quotation omitted); cf. Cent. Hudson Gas & Elec. Corp.
v. Pub. Serv. Comm’n, 447 U.S. 557, 566 (1980) (“not more exten-
sive than is necessary to serve that interest”), whereas “indirect[]”
USCA11 Case: 20-13139        Date Filed: 05/23/2022     Page: 27 of 27




10                    Newsom, J., concurring                 20-13139

regulations need only survive rational-basis review, see Glickman
v. Wileman Bros. & Elliott, Inc., 521 U.S. 457, 469–70, 477 (1997).
And finally—or probably not even finally—there’s the fuzzy test
that applies to the speech of government employees. For them, we
just outright “balance” their “interests” in speaking as citizens on
matters of public concern against “the interest of the State, as an
employer.” Pickering v. Bd. of Educ., 391 U.S. 563, 568 (1968).
        It’s not just that the doctrine is exhausting—although it cer-
tainly is that. It’s that the doctrine is judge-empowering and, I fear,
freedom-diluting. If we, as judges, conclude—as I’ve said we
should—that Second Amendment rights shouldn’t be casually bal-
anced away by reference to manipulable means-ends balancing
tests, we might need to start asking the bigger question: On what
basis can we do exactly that when dealing with other, equally fun-
damental rights?